t c memo united_states tax_court c lynn moses petitioner v commissioner of internal revenue respondent docket no 1710-12l filed date c lynn moses pro_se kimberly l clark for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection by levy of his unpaid unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure federal_income_tax for the issues for decision as to the years in issue are whether petitioner failed to report gross_income whether petitioner is liable for additions to tax under sec_6651 and and a and whether respondent abused his discretion in sustaining the proposed levy action i background findings_of_fact petitioner did not file federal_income_tax returns for consequently the internal_revenue_service irs prepared a substitute for return sfr for each year based on a bank deposit analysis of an account petitioner maintained at key bank during the years at issue a revenue_agent obtained the account’s records through a third-party_summons and determined on the basis of those records that petitioner was engaged in a real_estate trade_or_business and that petitioner had failed to report income from his business for the years at issue the revenue_agent also determined that petitioner had failed to report his shares of his wife’s community_income before trial a revenue_agent met with petitioner to review respondent’s bank deposit analyses as a result of this discussion respondent conceded at trial and on brief that the deficiencies should be reduced by dollar_figure dollar_figure and dollar_figure for and respectively respondent also conceded that petitioner is not liable for an addition_to_tax under sec_6654 for on date respondent mailed copies of a notice_of_deficiency for the years at issue to each of three addresses that the irs had on file for petitioner one of the addresses was petitioner’s last_known_address however all three notices were returned to respondent as unclaimed petitioner did not file a petition with the court contesting the deficiency determinations and on date the irs assessed petitioner’s tax_liabilities for the years at issue on date and on date the irs also assessed additions to tax for the years at issue ii petitioner’s collection_due_process appeal petitioner failed to pay the assessed tax_liabilities and on date the irs sent petitioner letter final notice--notice of intent to levy and notice of your right to a hearing on date the irs received petitioner’s timely filed form request for a collection_due_process or equivalent_hearing on that form petitioner requested a face-to-face hearing and stated his intent to audio record the hearing petitioner also stated that he planned to verify that the irs had followed proper procedures challenge the tax_liabilities and accrued penalties and discuss collection alternatives if it could petitioner requested a collection_due_process cdp hearing with respect to his unpaid tax_liabilities for be proven that petitioner owed the tax on date the irs’ office of appeals appeals mailed petitioner a letter informing him that his case had been received for consideration settlement officer eric d edwards settlement officer edwards was assigned petitioner’s case on date settlement officer edwards mailed petitioner a letter scheduling a telephone cdp hearing for date in the letter settlement officer edwards instructed petitioner to submit a completed form 433-a collection information statement for wage earners and self-employed individuals and signed tax returns for tax years by date petitioner failed to submit the requested documentation by the deadline on date settlement officer edwards attempted to call petitioner for the scheduled cdp hearing but petitioner’s telephone number had been disconnected irs records showed no other known telephone number for petitioner the same day settlement officer edwards mailed petitioner a letter offering him another opportunity for a telephone cdp hearing settlement officer edwards instructed petitioner to submit by date a completed form 433-a copies of personal bank statements signed tax returns for tax years and proof that estimated_tax payments had been paid in full settlement officer edwards also informed petitioner that appeals would not entertain frivolous issues and that audio recordings are allowed only in face-to-face hearings petitioner did not call the number provided by settlement officer edwards and failed to submit the requested documentation by the deadline instead petitioner mailed settlement officer edwards a letter dated date requesting a copy of the rules that govern cdp hearings and insisting on a face-to-face hearing in the letter petitioner questioned why settlement officer edwards had requested tax returns for tax years as petitioner did not want to give up information that is not necessary or required by the law during the course of the cdp hearing petitioner did not propose any collection alternative on date the irs issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy petitioner while residing in idaho timely petitioned this court for review of the notice_of_determination before the notice_of_determination was issued settlement officer edwards verified that all legal and administrative requirements for collection had been met opinion i statutory framework sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to a notice_of_levy pursuant to sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 following a hearing appeals must determine whether proceeding with the proposed levy action is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by appeals in connection with the sec_6330 hearing where the validity of the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see sego v commissioner t c pincite 114_tc_176 petitioner bears the burden_of_proof regarding his underlying tax_liabilities see rule a where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite ii petitioner’s challenge to his underlying tax_liabilities a petitioner’s right to challenge underlying liabilities sec_6330 permits a taxpayer to raise any relevant issue relating to the unpaid tax or the proposed collection method if the taxpayer seeks tax_court review of the notice_of_determination the court can consider only an issue that was properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs an issue will not be considered properly raised if the taxpayer fails to request consideration of the issue or requests consideration but does not present evidence to appeals after being given a reasonable opportunity to do so id on form petitioner disputed the underlying liabilities however there is nothing in the record to show that petitioner provided any evidence to settlement officer edwards to dispute the liabilities even though petitioner has no right to have this issue considered in this proceeding we choose to do so here for the sake of completeness b validity of the underlying liabilitie sec_1 deficiency as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 in the court_of_appeals for the ninth circuit to which an appeal of this case presumably would lie absent a stipulation to the contrary see sec_7482 the presumption of correctness does not attach in cases involving unreported income unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income- producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 the requisite evidentiary foundation is minimal and need not include direct evidence see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of the commissioner’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 for each of the years at issue respondent reconstructed petitioner’s income using the bank_deposit_method the use of the bank_deposit_method for computing income has long been sanctioned by the courts 64_tc_651 aff’d 566_f2d_2 6th cir a bank deposit is prima facie evidence of income and the commissioner need not prove a likely source of that income 87_tc_74 citing estate of mason v commissioner t c pincite respondent has established the requisite minimal evidentiary foundation linking petitioner with an income-producing activity by introducing evidence that he was engaged in a real_estate trade_or_business and earned_income from his business during the years at issue therefore petitioner bears the burden of proving that respondent’s deficiency determinations are arbitrary or erroneous petitioner was given ample opportunity to provide evidence both before and at trial petitioner however offered no testimony or other evidence at trial petitioner neither showed nor claimed that the bank_deposits were nontaxable consequently petitioner has failed to rebut the presumption that respondent’s determinations are correct accordingly we sustain respondent’s determinations as to petitioner’s underlying tax_liabilities for except for those amounts respondent conceded additions to tax a burden_of_proof and production sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge generally will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner t c pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause higbee v commissioner t c pincite b sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect petitioner did not file a tax_return for any of the years at issue petitioner has not argued that his failure_to_file was due to reasonable_cause and not due to willful neglect we therefore hold that petitioner is liable for sec_6651 additions to tax for c sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown as tax on a return unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect the commissioner’s burden of production requires him to introduce evidence that the tax was shown on a federal_income_tax return 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared an sfr that meets the requirements of sec_6020 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner failed to timely pay his tax_liabilities for the years at issue respondent introduced into evidence the sfrs he prepared for the years at issue thereby satisfying his burden of production petitioner has offered no evidence indicating that his failures to pay were due to reasonable_cause and not willful neglect we therefore hold that petitioner is liable for sec_6651 additions to tax for d sec_6654 sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 wheeler v commissioner t c pincite heers v commissioner tcmemo_2007_10 respondent conceded that petitioner is not liable for an addition_to_tax under sec_6654 for thus respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner had required annual payments for under sec_6654 petitioner made no payments of estimated_tax for any of the years at issue respondent established that petitioner had a required_annual_payment for each of the years petitioner did not file federal_income_tax returns for the years at issue therefore petitioner’s required annual payments for were equal to of the tax for those years petitioner has not argued that any of the exceptions to the sec_6654 addition_to_tax applies we therefore hold that petitioner is liable for sec_6654 additions to tax for iii determination to sustain the proposed levy action we now turn to respondent’s determination to proceed with collection which we review under an abuse_of_discretion standard appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 acting without a sound basis in fact or law means that an agency such as the irs makes an error of law or rests its determination on a clearly erroneous finding of fact or applies the correct law to facts which are not clearly erroneous but rules in an irrational manner 249_f3d_1121 9th cir citations omitted see also 496_us_384 petitioner contends that settlement officer edwards abused his discretion in refusing to conduct a face-to-face cdp hearing we disagree this court has held that a face-to-face hearing is not required under sec_6330 katz v commissioner t c pincite williamson v commissioner tcmemo_2009_188 stockton v commissioner tcmemo_2009_186 leineweber v commissioner tcmemo_2004_17 we have also held that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion where a taxpayer fails to present nonfrivolous arguments and refuses to provide requested financial information see zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir summers v commissioner tcmemo_2006_219 the regulations further provide that if a face-to-face hearing is not held a hearing conducted by telephone by correspondence or by review of documents will suffice for purposes of sec_6330 see sec_301_6330-1 q a-d7 proced admin regs the record demonstrates that a face-to-face hearing would not have been productive petitioner was given an opportunity to participate in a telephone cdp hearing on two separate occasions but failed to take advantage either time outside of petitioner’s argument that he had not received a notice_of_deficiency for the years at issue he presented only frivolous and groundless arguments throughout his dealings with respondent additionally petitioner although requested to do so on several occasions failed to submit requested financial documentation ie form 433-a and file past-due returns thus settlement officer edwards did not abuse his discretion in determining petitioner was not entitled to a face-to-face hearing settlement officer edwards considered all other issues petitioner raised petitioner did not offer a collection alternative to be considered however even if he had petitioner failed to provide financial documentation rendering settlement officer edwards unable to evaluate collection alternatives see roman v commissioner tcmemo_2004_20 rodriguez v commissioner tcmemo_2003_153 furthermore settlement officer edwards determined that the requirements of applicable law and administrative procedure were met finally at trial petitioner offered no evidence that respondent’s decision to sustain the proposed levy action constituted an abuse_of_discretion accordingly we hold that respondent did not abuse his discretion in sustaining the proposed levy in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
